        CASE 0:21-cr-00142-DSD-KMM Doc. 44 Filed 07/14/21 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA



 United States of America,
                                                   Criminal No. 21-cr-142-DSD-KMM
                      Plaintiff,

 v.
                                                       ARRAIGNMENT ORDER
 (1) Mark Allen Miller,

                      Defendant.



       A hearing was held before the undersigned United States Magistrate Judge on

July 14, 2021. Defendant was present in court with his attorney, Robert A. Lengeling,

Esq. The government was represented by David Steinkamp, Assistant United States

Attorney.

       Defendant identified himself by name and age; waived the reading of the

indictment; and entered a plea of not guilty.

       Pursuant to the Due Process Protections Act, the Court confirms the United

States’ obligation to disclose to the defendant all exculpatory evidence- that is, evidence

that favors the defendant or casts doubt on the United States’ case, as required by Brady

v. Maryland, 373 U.S. 83 (1963) and its progeny, and ORDERS the United States to do

so. Failure to do so in a timely manner may result in consequences, including, but not

limited to, exclusion of evidence, adverse jury instructions, dismissal of charges,

contempt proceedings, disciplinary action, or sanctions by the Court.
           CASE 0:21-cr-00142-DSD-KMM Doc. 44 Filed 07/14/21 Page 2 of 4




         Pursuant to Local Rule 12.1, IT IS HEREBY ORDERED that:

         1.     The government must make all disclosures required by Federal Rule of
    Criminal Procedure 16(a) by July 21, 2021. D. Minn. LR 12.1(a)(1).

         2.     Defendant must make all disclosures required by Federal Rule of Criminal
    Procedure 16(b) by July 28, 2021. D. Minn. LR 12.1(a)(2).

          3.     All motions in the above-entitled case must be filed and served consistent
    with Federal Rules of Criminal Procedure 12(b) and 47 on or before August 23, 2021. 1
    D. Minn. LR 12.1(c)(1). Counsel are advised that Magistrate Judge Menendez
    does not require any courtesy copies related to pretrial motions.

           4.     In light of the current COVID-19 pandemic and the District Court General
    Orders, the Court has limited ability to hold in-person motions hearings in the near
    future. Therefore, on or before August 23, 2021, counsel for the defendant must file a
    letter on ECF indicating whether the defendant consents to hold the motions hearing in
    this matter via video conference.

          5.    Counsel must electronically file a letter on or before August 23, 2021,
    if no motions will be filed and there is no need for a hearing.

         6.     All responses to motions must be filed by September 7, 2021. D. Minn.
    LR 12.1(c)(2).

          7.     Any Notice of Intent to Call Witnesses 2 must be filed by September 7,
    2021. D. Minn. LR. 12.1(c)(3)(A). In order to avoid the need for a recess of the motions
    hearing, the government is requested to make, by September 10, 2021, all disclosures
    which will be required by Fed. R. Crim. P. 26.2 and 12(h).


1
       “Before filing a motion under Fed. R. Crim. P. 12(b), the moving party must
confer with the responding party. The parties must attempt in good faith to clarify and
narrow the issues in dispute.” D. Minn. LR 12.1(b).
2
       “When a party intends to call witnesses at a hearing on a motion under Fed. R.
Crim. P. 12(b), the party must file a notice within 35 days after the arraignment. The
notice must identify the number of witnesses whom the party intends to call, the motion
or motions that each witness will be addressing, and the estimated duration of each
witness’s testimony.” D. Minn. LR 12.1(c)(3)(A).


                                               2
           CASE 0:21-cr-00142-DSD-KMM Doc. 44 Filed 07/14/21 Page 3 of 4




         8.   Any Responsive Notice of Intent to Call Witnesses 3 must be filed by
    September 9, 2021. D. Minn. LR 12.1(c)(3)(B).

         9.     A motions hearing will be held pursuant to Federal Rules of Criminal
    Procedure 12(c) where:

                a.     The government makes timely disclosures and the defendant
                       identifies in the motions particularized matters for which an
                       evidentiary hearing is necessary; or

                b.     Oral argument is requested by either party in its motion, or
                       responsive pleadings, and the Court finds that such argument is
                       necessary.

      10.   The motions hearing shall be held before Magistrate Judge Katherine
Menendez on September 15, 2021, at 1:00 p.m. in a location to be determined. D.
Minn. LR 12.1(d).

         11.    TRIAL:
              a.      IF NO PRETRIAL MOTIONS ARE FILED BY DEFENDANT,
the following trial and trial-related dates are:

                       i.     Two hard copies of the voir dire, jury instructions, witness
                              list, exhibit list and motions in limine shall be filed with the
                              chambers of District Judge David S. Doty on or before one
                              week before trial. Counsel shall email the proposed jury
                              instructions, exhibit and witness lists to
                              doty_chambers@mnd.uscourts.gov.
                       ii.    This case shall commence trial on a date to be determined,
                              at 9:00 a.m. before District Judge David S. Doty in
                              Courtroom 14W, U.S. Courthouse, 300 South Fourth Street,
                              MINNEAPOLIS, Minnesota.

               b.     IF PRETRIAL MOTIONS ARE FILED, the trial date, and other
related dates, will be rescheduled following the ruling on pretrial motions. Counsel must

3
       “If after reviewing a notice under LR 12(c)(3), a party intends to call witnesses at
the same hearing, that party must file a responsive notice within 38 days after the
arraignment. The responsive party must identify the number of witnesses whom the party
intends to call, the motion or motions each witness will be addressing, and the estimated
duration of each witness’s testimony.” D. Minn. LR 12.1(c)(3)(B).


                                               3
        CASE 0:21-cr-00142-DSD-KMM Doc. 44 Filed 07/14/21 Page 4 of 4




contact the Courtroom Deputy for District Judge David S. Doty to confirm the new trial
date.


Dated: July 14, 2021                    s/ Elizabeth Cowan Wright
                                        ELIZABETH COWAN WRIGHT
                                        United States Magistrate Judge




                                           4
